DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 6/28/2022.
Claims 1-17 are pending.
Claims 6, 7, and 15 are rejected under 35 U.S.C. 112(b).
Claims 1-17 are rejected under 35 U.S.C. 101.
Claims 1-5, 8-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerard et al. (US Patent Pub 2014/0122535) of record.
Claims 6, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al. (US Patent Pub 2014/0122535) of record, in view of Morris et al. (US Patent Pub 2010/0131368) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 4 and 5 objected to because of the following informalities:  
Claims 4 and 5 recite “the multiple cells” and should be “the plurality of cells” for consistency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “searching means,” identifying means,” and “extracting means” have been interpreted under 35 U.S.C. 112(f) because they use “means” language coupled with functional language, for example of “searching for a plurality of cells from a table” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 7, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites “the header range from the first rectangular region”.  There is lack of antecedent basis for this limitation in the claim.  The limitation “the header range” seems to refer to the “header range” recited in claim 1, which is based on the cells found by the processor.  Claim 6 states the “first rectangular region … does not include the plurality of cells found by the processor.”  Then references “the header range from the first rectangular region”.  It is unclear how “the header range” which is based on the cells found by the processor can be from “the first rectangular region”, which does not include cells found by the processor.  Clarification is required.  
Claim 15 recites “wherein the number of the plurality of cells found by the searching unit … cells included in the header range.”  The logic is circular because the cells found by the processor are based on header range cells that are identified by analyzing the results of the searching unit.  The limitation requires the “number of the plurality of cells found by the processor to be smaller than the number of key cells included in the header range.”  However, it is unclear how this is possible considering the header range is based on the plurality of cells found by the processor and key cells are included within the header range.  In other words, the header range seems to be a subset of the plurality of cells found by the processor and key cells are a subset of the cells in the header range.  Accordingly, it is unclear how the number of the plurality of cells found by the processor can be smaller (i.e., less than) the number of key cells included in the header range.  Clarification is required.
Claims not specifically discussed above are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-17 are directed to the abstract idea, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 16, and 17 recite a method of detecting a table in a document and identifying table headers.  These steps describe a mental process where a person can visually observe a table in a document and identify the header columns and rows, and data cells.  The means and computer medium recited in the claims are recited at a high level of generality that do not integrate the abstract idea to a practical application.  They also do not add meaningful limitations to the abstract idea that would amount to significantly more.  For these reasons, claims 1, 16, and 17 are directed to an abstract idea.
Claims 2-15 similarly recite the same abstract idea of their respective base claims.  For example, claim 2 recites identifying potential candidates for header rows and columns.  Such steps can easily be performed by a person observing the table in a document visually.  The remaining limitations of claims 3-5 and 8-15 essentially describe an algorithmic process of how a person may perform such observations to determine the headings of a table and the portion, which contains data values or content.
Claims 6 and 7 discuss a mental process of determining the data/body region of a table that excludes the header portion.  As discussed above, none of these limitations recite steps that could not reasonably and practically be performed by a person by visually observing a table in a document and determining which cells contain header information and which cells contain data/content information.
None of the claims recite limitations, which integrate the abstract idea into a practical application.  They also do not add meaningful limitations that would amount to significantly more than the abstract idea.  For at least these reasons, claims 1-17 are directed to an abstract idea without significantly more.
Claims 1-17 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.
 
Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerard et al. (US Patent Pub 2014/0122535) (Gerard) of record.
In regards to claim 1, Gerard discloses an information processing apparatus comprising: a processor (Gerard at para. 0026) configured to
a.	search for a plurality of cells from a table having cells arranged in a matrix, the plurality of cells containing character strings that at least partially match a character string input as a key by a user (Gerard at para. 0055)1;
b.	identify a header range expressing a header row and a header column in the table based on distribution of the plurality of cells found by the processor (Gerard at paras. 0055, 0058-59)2; and
c.	extract values corresponding to key cells by regarding the plurality of cells included in the header range identified by the processor as the key cells.  Gerard at para. 0074.3
In regards to claim 2, Gerard discloses the information processing apparatus according to claim 1,
a.	wherein the processor is further configured to identify a first header range candidate expressed as a combination including the plurality of cells found by the processor from all combinations of rows and columns (Gerard at paras. 0055, 0057, 0059)4,
b.	wherein the processor is further configured to identify a second header range candidate from the identified first header range candidate, the second header range candidate being expressed as a combination including at least one of a row and a column where any of the plurality of cells found by the processor exists (Gerard at paras. 0055, 0057, 0059)5, and
c.	wherein the processor is further configured to, if a third header ranger candidate having a minimum number of cells is identified as a single combination from the identified second header range candidate, set the third header range candidate as the header range.  Gerard at paras. 0054-0055, 0057, 0059.6
In regards to claim 3, Gerard discloses the information processing apparatus according to claim 2, wherein the processor is further configured to, if the third header range candidate is identified as a plurality of combinations of a one-dimensional table and a two-dimensional table, set the third header range candidate of the two-dimensional table as the header range.  Gerard at para. 0066
In regards to claim 4, Gerard discloses the information processing apparatus according to claim 2, wherein a first cell serving as any of the multiple cells found by the processor is a combined cell formed by combining two or more other cells.  Gerard at paras. 0020, 0052.7
In regards to claim 5, Gerard discloses the information processing apparatus according to claim 3, wherein a first cell serving as any of the multiple cells found by the processor is a combined cell formed by combining two or more other cells.  Gerard at paras. 0020, 0052.8
In regards to claim 8, Gerard discloses the information processing apparatus according to claim 1, wherein the plurality of cells are distributed in a row direction and a column direction of the header range, and each of the plurality of cells is expressed by using a row number and a column number.  Gerard at paras. 0052, 0054-56, 0058.9
In regards to claim 9, Gerard discloses the information processing apparatus according to claim 2, wherein the plurality of cells are distributed in a row direction and a column direction of the header range, and each of the plurality of cells is expressed by using a row number and a column number.  Gerard at paras. 0052, 0054-56, 0058. 10
In regards to claim 10, Gerard discloses the information processing apparatus according to claim 3, wherein the plurality of cells are distributed in a row direction and a column direction of the header range, and each of the plurality of cells is expressed by using a row number and a column number.  Gerard at paras. 0052, 0054-56, 0058. 11
In regards to claim 11, Gerard discloses the information processing apparatus according to claim 4, wherein the plurality of cells are distributed in a row direction and a column direction of the header range, and each of the plurality of cells is expressed by using a row number and a column number.  Gerard at paras. 0052, 0054-56, 0058. 12
In regards to claim 12, Gerard discloses the information processing apparatus according to claim 5, wherein the plurality of cells are distributed in a row direction and a column direction of the header range, and each of the plurality of cells is expressed by using a row number and a column number.  Gerard at paras. 0052, 0054-56, 0058.13
In regards to claim 14, Gerard discloses the information processing apparatus according to claim 7, wherein the plurality of cells are distributed in the row direction and the column direction of the header range, and each of the plurality of cells is expressed by using a row number and a column number.  Gerard at paras. 0052, 0054-56, 0058. 14
In regards to claim 15, Gerard discloses the information processing apparatus according to claim 8, wherein the number of the plurality of cells found by the processor is smaller than the number of key cells included in the header range. Gerard at paras. 0053, 0054-56, 0057-0058.15
In regards to claim 16, Gerard discloses a non-transitory computer readable medium storing a program causing a computer to execute a process (Gerard at para. 0024), the process comprising:
a.	searching for a plurality of cells from a table having cells arranged in a matrix, the plurality of cells containing character strings that at least partially match a character string input as a key by a user (Gerard at para. 0055)16;
b.	identifying a header range expressing a header row and a header column in the table based on distribution of the plurality of cells (Gerard at paras. 0055, 0058-59)17; and
c.	extracting values corresponding to key cells by regarding the plurality of cells included in the header range as the key cells.  Gerard at para. 0074.18

In regards to claim 17, Gerard discloses an information processing apparatus comprising:
a.	searching means for searching for a plurality of cells from a table having cells arranged in a matrix, the plurality of cells containing character strings that at least partially match a character string input as a key by a user (Gerard at para. 0055)19;
b.	identifying means for identifying a header range expressing a header row and a header column in the table based on distribution of the plurality of cells found by the searching means (Gerard at paras. 0055, 0058-59)20; and
c.	extracting means for extracting values corresponding to key cells by regarding the plurality of cells included in the header range identified by the identifying means as the key cells.  Gerard at para. 0074.21

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al. (US Patent Pub 2014/0122535) (Gerard) in view of Morris et al. (US Patent Pub 2010/0131368) (Morris).
In regards to claim 6, Gerard discloses the information processing apparatus according to claim 1, wherein the processor is further configured to identify, from the table, a range excluding a second rectangular region having a maximum number of cells as the header range from the first rectangular region.  Gerard at paras. 0054-55.  For example, Gerard discloses identifying the table structure including the number of rows, columns, cells.  It detects the content of the table and determines what cells pertain to the headers and which portions correspond to body content.  In other words, the region excluding the body content (i.e., rectangular region having a maximum number of cells) is determined to be the headers.  Gerard does not expressly disclose wherein, the processor is further configured to, in a first rectangular region that includes a predetermined reference cell of the table and a diagonal cell located diagonally to the reference cell and that does not include the plurality of cells found by the processor in a row direction and a column direction.
Morris discloses a system and method for detecting a two dimensional data matrix.  The method comprises using predefined patterns that are defined as groups of cells with diagonally opposite corners.  The values taken from these cells are determined to be in the data region.  In other words, Morris discloses predetermined reference cells and a diagonal cell located diagonally to the reference cell, which matches the pattern and contain data (i.e., not found by the searching unit…).  Morris at paras. 0043, 0055.
Gerard and Morris are analogous art because they are both directed to the same field of endeavor of detecting tables/matrices in a document.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Gerard by adding the feature of wherein, the processor is further configured to, in a first rectangular region that includes a predetermined reference cell of the table and a diagonal cell located diagonally to the reference cell and that does not include the plurality of cells found by the processor in a row direction and a column direction, as disclosed by Morris.
The motivation for doing so would have been because using locating patterns at predetermined positions within the matrix allows for a relatively small number of cells to be taken up in defining the matrix.  This results in more efficient utilization of the detection algorithm.  Morris at para. 0020.

In regards to claim 7, Gerard in view of Morris discloses the information processing apparatus according to claim 6,
a.	wherein the reference cell is a cell located at a lower right corner of the table (Morris at paras. 0043, 0055), and
b.	wherein the diagonal cell is a cell located diagonally at an upper left side of the cell located at the lower right corner.  Morris at paras. 0043, 0055.22
In regards to claim 13, Gerard in view of Morris discloses the information processing apparatus according to claim 6, wherein the plurality of cells are distributed in the row direction and the column direction of the header range, and each of the plurality of cells is expressed by using a row number and a column number.  Gerard at paras. 0052, 0054-56, 0058. 23

Response to Amendment
Drawings
Applicant’s amendment to the specification to address inconsistencies between the drawings and the specification is acknowledged.  Consequently, objection to the drawings is withdrawn.

Specification
Applicant’s amendment to the title is acknowledged.  Consequently, objection to the specification is withdrawn.

Rejection of Claims 2-17 under 35 U.S.C 112(b)
Applicant’s amendment to claims 2-17 is acknowledged.  Consequently, the rejection to claims 2-5, 8-14, 16, and 17 under 35 U.S.C. 112(b) is withdrawn.  However, Applicant’s amendments did not address all the issues raised or they created new issues, as explained in the rejection set forth above.  Consequently, the rejection of claims 6, 7, and 15 under 35 U.S.C. 112(b) is maintained.      

Response to Arguments
Rejection of Claims 1-17 under 35 U.S.C 101
Applicant’s arguments in regards to the rejections to claims 1-17 under 35 U.S.C. 101, have been fully considered but they are not persuasive.  
In regards to Step 2A-1, Applicant alleges the claims cannot be a mental process of human beings because the claimed searching, identifying, and extracting require an actual hardware component.  Applicant seems to argue the required hardware is because the invention performs extraction without having to define all the keys included in the table.  Remarks at 14-15.  Examiner respectfully disagrees.  Pursuant to MPEP 2106, the court considers a mental process that can be performed in the human mind, or by a human using a pen and paper to be an abstract idea.  The courts also do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  Applicant has not provided an explanation or reasons why the claimed invention necessarily requires a computer and could not be performed by a person.  As asserted in the rejection set forth above, the claimed limitations merely recite steps of observing a table in a document to analyze and identify rows and columns, and extract values from particular cells of the table.  There are no limitations in the claims that necessarily require the use of a computer or computer hardware and Applicant has not provided a reason other than the lack of predefined keys.  For at least these reasons, claims 1-17 are directed to an abstract idea as set forth in the rejection above.
In regards to Step 2A-2, Applicant alleges the limitations meet the criteria of integrating the abstract idea into a practical application because “such limitations help reduce definitions set in advance for table processing and facilitate the processing procedure.”  Remarks at 15.  Examiner respectfully disagrees.  While Applicant alleges the recited limitations help reduce definitions set in advance for table processing, the specification does not seem to sufficiently describe an improvement to the technology in a way that would be apparent to one of ordinary skill in the art nor do the claims recite any limitations that addressed the alleged improvements.  The limitations of claim 1 quoted by Applicant merely require observing a table, identifying rows and columns, and extracting values from key cells.  For at least these reasons, the claims do not recite additional limitations that, as a whole, integrate the abstract idea into a practical application.
Applicant does not present arguments with regards to Step 2B.  For the reasons explained above, Examiner asserts claims 1-17 are directed to an abstract idea in the form of a mental process, which is not integrated into a practical application, and does not recite limitations that amount to significantly more than the abstract idea.  Consequently, the rejection to claims 1-17 under 35 U.S.C. 101 is maintained.

Rejection of claims 1-5, 8-12, and 14-17 under 35 U.S.C. 102(a)(1)
Applicant’s arguments in regards to the rejections to claims 1-5, 8-12, and 14-17 under 35 U.S.C. 102(a)(1), have been fully considered but they are not persuasive.  
In regards to claim 1, Applicant alleges Gerard fails to disclose “identify a header range expressing a header row and a header column in the table based on distribution of the plurality of cells found by the processor.”  Remarks at 16.  
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations in the specification are not read into the claims.  MPEP 2111.  
In regards to the limitation at issue, Applicant argues “although Gerard does mention ‘automatically identified’, all of the embodiments thereof rely on the user’s instructions or input data otherwise received to identify the table structure.”  Remarks at 17.  The Examiner respectfully disagrees.  As Applicant admits, Gerard discloses automated analysis to determine the arrangement of cells and the content contained within the cells.  Applicant contends Gerard still requires user instruction or input data.  On the contrary, Gerard discloses the automated analysis looks for textual content indicative of headers and analyzing different characteristics of the cells of the table when evaluating them to determine if they are a header, footer, body content, etc. Gerard at paras. 0054-55.  No such user input or input data is required that relates to the structure of the table as argued by Applicant.  Therefore, contrary to Applicant’s allegations, Gerard discloses the limitation at issue.
Applicant also argues with respect to Morris, however, Morris was not relied upon for disclosing the limitation.  Accordingly, for the reasons discussed above, Gerard discloses the limitation at issue.  Applicant does not present additional arguments in regards to the remaining limitations of claim 1.  Therefore, Examiner asserts Gerard discloses all the limitations of claim 1.  Applicant does not present additional arguments in regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons.  Consequently, the rejection to claims 1-5, 8-12, and 14-17 under 35 U.S.C. 102(a)(1) is maintained.

Rejection of claims 6, 7, and 13 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 6, 7, and 13 under 35 U.S.C. 103 refer to the arguments presented in regards to claim 1, which are addressed above.  Consequently, the rejection to claims 6, 7, and 13 under 35 U.S.C. 103 is maintained for at least the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Byron et al. (US Patent Pub 2016/0007010) discloses a system and method for discovering relationships in tabular data in a document.
Byron et al. (US Patent Pub 2015/0007007) also discloses a system and method for discovering relationships in tabular data in a document.
Byron et al. (US Patent Pub 2015/0026557) discloses a system and method for analysis of tabular data and its subject matter.
Allen et al. (US Patent Pub 2015/0309990) discloses a system and method for analyzing data in a table and producing insight by using natural language processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner MICHAEL LE whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        




/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        
	
	


    
        
            
        
            
    

    
        1 The automated system analyzes the textual content for particular terms known to be indicative of headers (i.e., searching … plurality of cells containing character strings that at least partially match a character string input as a key by a user).  
        2 Based on analysis of the table to find cells containing terms known to be indicative of headers, the system creates tuples which correspond to header portions for row headers and column headers (i.e., identifying a header range expressing a header row and a header column in the table…).
        3 The system identifies the header cells and maps the content of the headers.  The mappings are stored in association with the detected table structure for later use.  These steps are interpreted as extracting values corresponding to key cells because it is taking data from cells deemed to be header cells and storing them as a mapping.  The limitation merely requires that the extracting is performed “by regarding the plurality of cells included in the header range … as key cells”.  In other words, that they are recognized as header cells for the table.
        4 A cell of a table is located by its row and column intersection.  Therefore, it is interpreted that an identified header is a combination of row and column for each of the header cells.
        5 Multiple headers for columns and rows are detected.  The first is interpreted as the first header range candidate, second as the second range candidate, etc.. 
        6 Knowing the structure of the table, number of cells, content of the cells, the system is able to determine which cells are headers for a row or column. In other words, the size and number of the cells are utilized to determine headers.  Cells are identified using a row number and column number, such as (1,1).
        7 Super cells contain contents of its own cell and neighbor related cells.  They are non-overlapping collections of related cells (i.e., combined cells).
        8 Super cells contain contents of its own cell and neighbor related cells.  They are non-overlapping collections of related cells (i.e., combined cells).
        9 The cells found by the system with content indicating header cells are distributed in rows and columns as header rows and header columns.
        10 The cells found by the system with content indicating header cells are distributed in rows and columns as header rows and header columns.
        11 The cells found by the system with content indicating header cells are distributed in rows and columns as header rows and header columns.
        12 The cells found by the system with content indicating header cells are distributed in rows and columns as header rows and header columns.
        13 The cells found by the system with content indicating header cells are distributed in rows and columns as header rows and header columns.
        14 The cells found by the system with content indicating header cells are distributed in rows and columns as header rows and header columns.
        15 The size of row headers and column headers may extend larger than a cell found by the system to include content indicating of a header.  A header, for example, can comprise multiple cells.
        16 The automated system analyzes the textual content for particular terms known to be indicative of headers (i.e., searching … plurality of cells containing character strings that at least partially match a character string input as a key by a user).  
        17 Based on analysis of the table to find cells containing terms known to be indicative of headers, the system creates tuples which correspond to header portions for row headers and column headers (i.e., identifying a header range expressing a header row and a header column in the table…).
        18 The system identifies the header cells and maps the content of the headers.  The mappings are stored in association with the detected table structure for later use.  These steps are interpreted as extracting values corresponding to key cells because it is taking data from cells deemed to be header cells and storing them as a mapping.  The limitation merely requires that the extracting is performed “by regarding the plurality of cells included in the header range … as key cells”.  In other words, that they are recognized as header cells for the table.
        19 The automated system analyzes the textual content for particular terms known to be indicative of headers (i.e., searching … plurality of cells containing character strings that at least partially match a character string input as a key by a user).  
        20 Based on analysis of the table to find cells containing terms known to be indicative of headers, the system creates tuples which correspond to header portions for row headers and column headers (i.e., identifying a header range expressing a header row and a header column in the table…).
        21 The system identifies the header cells and maps the content of the headers.  The mappings are stored in association with the detected table structure for later use.  These steps are interpreted as extracting values corresponding to key cells because it is taking data from cells deemed to be header cells and storing them as a mapping.  The limitation merely requires that the extracting is performed “by regarding the plurality of cells included in the header range … as key cells”.  In other words, that they are recognized as header cells for the table.
        22 The patterns are predefined opposite corners (i.e., reference cell at lower right corner) and diagonal cell at upper left of the reference cell.
        23 The cells found by the system with content indicating header cells are distributed in rows and columns as header rows and header columns.